           Case 1:19-cv-02232-TJK Document 34 Filed 10/09/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    UNITED STATES, et al.,

                 Plaintiffs,                         1:19-cv-02232-TJK

                 v.                                  MOTION TO FILE BRIEF
                                                     AS AMICI CURIAE
    DEUTSCHE TELEKOM AG, et al.,

                 Defendants.



         The attorneys general of seventeen states and the District of Columbia (the “States”)1 have

sued to enjoin T-Mobile US, Inc.’s (“T-Mobile”) acquisition of Sprint Corporation (“Sprint”) in

State of New York et al. v. Deutsche Telekom AG et al., Case No. 1:19-cv-05434-VM (S.D.N.Y.

filed June 11, 2019) (the “Merger Litigation”),2 on grounds that the combination violates Section

7 of the Clayton Act, 15 U.S.C. § 18.

         The States respectfully move to file the lodged brief as amici curiae. Pursuant to Local

Civil Rule 7(o)(1), the States are not required to obtain the consent of the parties or leave of Court

to file an amicus brief.




1
  The currently litigating states are: New York, California, Texas, Colorado, Connecticut,
Hawaii, Illinois, Maryland, Michigan, Minnesota, Mississippi, Nevada, Oregon, and Wisconsin,
the commonwealths of Massachusetts, Pennsylvania, and Virginia, and the District of Columbia.
On October 9, 2019, Mississippi requested court approval to withdraw its claims.
2
  On June 11, 2019, the States filed a complaint (as amended, the “States’ Complaint”) in the
United States District Court for the Southern District of New York, alleging that the merger of T-
Mobile and Sprint would constitute a violation of Section 7 of the Clayton Act, 15 U.S.C. § 18,
by eliminating competition between Sprint and T-Mobile, substantially lessening competition,
raising prices, lowering quality, and stifling innovation in markets for retail mobile wireless
telecommunications services both nationwide, as well as in numerous local geographic markets
for retail mobile wireless telecommunications services.
         Case 1:19-cv-02232-TJK Document 34 Filed 10/09/19 Page 2 of 3



Dated: October 9, 2019
       New York, NY

                                           Respectfully submitted,

                                             /s/ Beau Buffier
                                           BEAU BUFFIER
                                           Beau.Buffier@ag.ny.gov
                                           Chief, Antitrust Bureau
                                           New York State
                                           Office of the Attorney General
                                           28 Liberty Street
                                           New York, New York 10005
                                           Tel. (212) 416-8282

                                           Counsel for the State of New York




                                       2
          Case 1:19-cv-02232-TJK Document 34 Filed 10/09/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Beau Buffier, hereby certify that on October 9, 2019, I caused a copy of the foregoing

document to be served upon Plaintiffs United States of America, State of Florida, State of

Kansas, State of Nebraska, State of Ohio, State of Oklahoma, and State of South Dakota, and

Defendants Deutsche Telekom AG, T-Mobile US, Inc., Softbank Group Corp., and Sprint

Corporation.



Dated: October 9, 2019
       New York, NY


                                                    By:      /s/ Beau Buffier
                                                          BEAU BUFFIER
                                                          Counsel for the State of New York




                                                3
